Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The supplemental amendment after final filed on April 21, 2022 has been entered.
Reasons for Allowance
1.	Claims 1-2 and 4-14 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: in the context of the specification as seen in Pub. No. US 20210039742 (Pub.’742) of this application and the drawings (Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01), representative claim 1 is allowed due to, inter alia, the limitations as follows.
a shell (102, FIG. 1 or 404, FIG. 4, Pub.’742 ¶¶ 25 and 31) configured to fit over and apply force to the crank arm (110) and comprising an aperture (407, FIG. 4) for the crank shaft (111) to pass through, wherein the shell comprises a shell roof (403, FIG. 4, Pub.’742 ¶ 31), a shell wall (405) extending from the shell roof (403), and the shell (102 or 404) has an open bottom (Pub.’742 ¶¶ 26, 28); and

an extension (104 or 408) connected to or integral with the shell (102 or 404), wherein the extension (104 or 408) has an extension axis (A2, FIG. 1) offset from the rotational axis (A1, FIG. 1) of the crank shaft (111).  (Reference characters, Pub.’742 paragraphs, figures, and emphases added).

In the instant case, the preamble “for an overhead crank wherein the overhead crank comprises a crank shaft having a rotational axis for operating the crank, and a crank arm extending from the crank shaft” in claim 1 acts as a necessary component of the claimed invention because the limitations in the body of the claim relies on and derives antecedent basis from the preamble.  See Eaton Corp. v. Rockwell Int'l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003) (When limitations in the body of the claim rely upon and derive antecedent basis from the preamble, then the preamble may act as a necessary component of the claimed invention.).  See also Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999) (“If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.") cited in MPEP § 2111.02.  More importantly, the written description makes clear that the terms “configured to” in claims 1-2, 8 and 10-12 have a narrow meaning “made to” or “designed to” as seen in Pub.’742 at ¶¶ 8, 24, 28, 33 et seq. and FIG. 1.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012), non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013) and MTD Products Inc. v. Andrei Iancu, Case No. 2017-2292, Fed. Cir., 8/12/2019.
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claim 1.  See final Office action on January, 21, 2022 and MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used).  See also In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also cited in MPEP § 2143.03. 
Similarly, independent method claim 12 is allowed because claim 12 requires all the limitations of allowed claim 1.  See rejoinder in MPEP §§ 821.04 and 821.04(b).
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hanson (US 1,592,942) teaches, inter alia, an extension (13, FIG. 4) connected to or integral with a shell (9, 10), wherein the extension (13) has an extension axis offset from the rotational axis of a crank shaft (3).  Ibid. claim 1.  However, Hanson does not teach the limitations such as “the shell has an open bottom” in claims 1 and 12.
Correspondence	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM  ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656